DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 24, and 29, taking claim 1 as exemplary:

For the purposes of this office action “identifying temporally related terms that occur in the set of training events within a period of time relative to candidate terms” is interpreted as identifying—at a point in time within out outside the period of time relative to the candidate terms—temporally related terms of the training set which occur within a period of time relative to candidate terms. That is, the “within period of time relative to the candidate terms” is interpreted as being associated with the training set occurrence and not the identification step.

Dependent claims 2-23, 25-28, and 30 are rejected for containing the same above indefinite claim language of independent claims 1, 24, and 29 up on which claims 2-23, 25-28, and 30 depend.

Response to Amendment
As per the instant Application having Application number 15/420,618 the examiner acknowledges the applicant's submission of the amendment dated 01/05/2021. At this point, claims 1, 8-11, 24, and 29 have been amended. Claims 1-30 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 24, and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-19, 24-27, and 29-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al., (US 2012/0117079 A1, hereinafter Baum) in view of Graskill (US 2018/0052855 A1, hereinafter Graskill).
Regarding claims 1, 24 and 29, taking claim 29 as exemplary:
Baum shows:
“A computing device comprising: one or more processors; and a memory coupled with the one or more processors, the memory having instructions stored thereon, wherein the instructions, when executed by the one or more processors, cause the computing device to: obtain a set of training events, each training event in the set of training events comprising a time-stamped portion of raw machine data,” (Paragraph [0052]: “Another aspect of aggregation methods 425 is the ability to learn, and codify into rules, what constitutes a break between lines and therefore the boundary between events, by analyzing a sample of MD. For example, in one implementation, an aggregation method 425 compares every two-line pair looking for statistically similar structures (e.g., use of white space, indentation, and time-stamps) to quickly learn which two belong together and which two are independent. In one implementation, aggregation 425 works as follows. For each line, first check if the line starts with a time-stamp. If so, then break. Typically, lines starting with a time-stamp are the start of a new event.” And in paragraph [0057]: “If a known domain has been identified for an event, the event 315 is taken as input to a time stamp extraction step 330 where the time stamp from the raw event data is extracted and passed with the event to the indexing process 220.” – The learning through events of Baum is the training through a set of events. The events with timestamps of Baum are the events with time-stamped portions.)
“the raw machine data produced by one or more components within an information technology or security environment and reflects activity within the information technology or security environment;” (Paragraph [0036]: “FIG. 2 depicts an example TSSE 200 with four major processes: time stamp process 210, index process 220, search process 230 and presentation process 240. The time stamp process 210 turns raw time series data 205 into time stamped events 215 to be fed to the indexing process 220. Following our information processing example, raw logs 205 from multiple web servers, application servers and databases might be processed by the time stamp process 210 to identify individual events 215 within the various log formats and properly extract time and other event data.” And in paragraph [0057]: “If a known domain has been identified for an event, the event 315 is taken as input to a time stamp extraction step 330 where the time stamp from the raw event data is extracted and passed with the event to the indexing process 220.” – The raw data from servers and databases of Baum 
But Baum does not appear to explicitly recite “identifying temporally related terms that occur in the set of training events within a period of time relative to candidate terms; analyzing the training events to generate a temporal map associated with the set of training events, the temporal map associating the candidate terms with the temporally related terms that occur in the set of training events within a period of time relative to the candidate terms; receiving a search term input into a search field; and based on the input search term, using the temporal map to identify one or more temporally related term recommendations that suggest new search terms to input into the search field for performing a search.”
However, Graskill teaches:
“identifying temporally related terms that occur in the set of training events within a period of time relative to candidate terms; analyzing the training events to generate a temporal map associated with the set of training events,” (Paragraph [0086]: “The knowledge graph 808 may also use dominant (e.g., most frequently user-queried or most frequently occurring in an item inventory) attributes pertaining to that item category, and the dominant values for those attributes.” – The most frequently searched terms being used for the knowledge graph of Graskill is the identification of related terms within a period of time relative to candidate terms. The use of the frequently searched terms for the knowledge graph is the use of the terms as training events. The broadest reasonable interpretation of “within a period of time relative to candidate terms” includes any period of time connecting candidate term with a set of training events. Graskill 
“analyze the training events to generate a temporal map associated with the set of training events, the temporal map associating the candidate terms with the temporally related terms that occur in the set of training events within a period of time relative to the candidate terms;” (Paragraph [0086]: “The knowledge graph 808 may also use dominant (e.g., most frequently user-queried or most frequently occurring in an item inventory) attributes pertaining to that item category, and the dominant values for those attributes. Thus, the NLU component 214 may provide as its output the dominant object, user intent, and the knowledge graph 808 that is formulated along dimensions likely to be relevant to the user query.” – The most frequently searched terms being used for the knowledge graph of Graskill is the identification of related terms within a period of time relative to candidate terms. The use of the frequently searched terms for the knowledge graph is the use of the terms as training events. The determining of relevancy to the user query based on the frequency of user queries is the associating of a temporal map with candidate terms.)
“receive a search term input into a search field; and based on the input search term, use the temporal map to identify one or more temporally related term recommendations that suggest new search terms to input into the search field for performing a search.” (Paragraph [0082]: “Other inputs considered by the NLU component 214 may include dialog context 816 (e.g., from context manager 218), user identity information 818 (e.g., from identity service 222), item inventory-related information 820 (e.g., from the core search engine 220 functions of an electronic marketplace), and external world knowledge 822 to improve the semantic inference of user intent from user input. Different types of analyses of paragraph [0100]: “For example, the NLU component 214 may determine that there are many different listings for red nike shoes in a searched item inventory and/or that the interactions of previous users determined additional attribute values before users made item selections. Therefore, the NLU component 214 may consult the knowledge graph 808 to determine the most helpful attributes for this dominant object of user interest. The knowledge graph 808 may have information indicating that for the item category “shoes”, the most helpful and/or frequently specified attributes are color, brand, and size, along with corresponding conditional probability values showing the relative correlation or association strength or conditional probability of / importance of each in finding a relevant item. It may be the case that all of those attributes probably need to be parameterized for a query to be deemed sufficiently specific to result in search success. It may also be the case however that only a limited number of the attributes that adequately cover a predetermined percentage of the available associations need to be parameterized.” And in paragraph [0101]: “The user has provided attribute values for color and brand in this example, but not for size, so the dialog manager 216 may therefore ask the user “What size do you want?” and await further user input.” – The use of the knowledge graph to determine that attributes for a user query needs to be parameterized for a query to be deemed sufficiently specific to result in search success and asking for further input of Graskill is the receive a search term input into a search field; and based on the input search term, use the temporal map to 
Baum and Graskill are analogous in the arts because Baum and Graskill all describe text terms for searching.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Baum and Graskill before him or her, to modify the teachings of Baum to include the teachings of Graskill in order to be able to present search results and further refine search results of Baum by utilizing a knowledge graph containing previous search queries of Graskill, and to be able to further refine searches based on previous search queries using the dialogs of Graskill so as to increase the accuracy and efficacy of Baum.

Regarding claim 2:
Baum and Graskill teach the method of claim 1 as claimed and specified above.
And Baum shows “wherein the temporal map further associates the candidate terms with temporally unrelated terms that occur outside of the period of time relative to the candidate terms.” (Paragraph [0073]: “At this point in the process, incoming events have time stamps 215, segments 525, and a time bucket 515 associated with them. To create the persistent data structures that will be used later to perform lookups in the search process, we store the raw data of the event with its segmentation, create indices that map segments and time stamps to offsets in the event data store, and compute and store metadata related to the indices.” And in paragraph [0104]: “Assuming that the search parser 610 determined that an annotated syntax tree 615 should be created for the search string, the next component, the search execution engine 620 will use the annotated syntax tree 615 to issue Baum shows related and unrelated terms outside of a period time because each time bucket is related to the associated time window and every other time bucket is unrelated temporally to other time buckets of different time windows.)

Regarding claim 3:
Baum and Graskill teach the method of claim 1 as claimed and specified above.
And Baum shows “wherein the temporal map further associates the candidate terms with temporally unrelated terms that occur outside of the period of time relative to the candidate terms, and wherein the temporal map is further used to identify one or more temporally unrelated term recommendations.” (Paragraph [0104]: “Assuming that the search parser 610 determined that an annotated syntax tree 615 should be created for the search string, the next component, the search execution engine 620 will use the annotated syntax tree 615 to issue sub-searches 625 to the time bucketed indices 565. Each sub-search 625 is targeted at an individual time bucket 565. Time buckets are queried in the order that is most advantageous to pruning given the sort order for the results. For example, if search results are sorted in reverse chronological order, then the sub-search for the most recent time bucket will be issued first. This allows the search execution engine 620 to examine the results 635 of the sub-search before proceeding with additional (expensive) sub-searches 625. For example, if a particular sub-search returns enough results 635, then it is not Baum shows related and unrelated terms outside of a period time because each time bucket is related to the associated time window and every other time bucket is unrelated temporally to other time buckets of different time windows.)

Regarding claim 4:
Baum and Graskill teach the method of claim 1 as claimed and specified above.
And Baum shows “further comprising identifying the candidate terms from the set of training events.” (Paragraph [0052]: “Another aspect of aggregation methods 425 is the ability to learn, and codify into rules, what constitutes a break between lines and therefore the boundary between events, by analyzing a sample of MD. For example, in one implementation, an aggregation method 425 compares every two-line pair looking for statistically similar structures (e.g., use of white space, indentation, and time-stamps) to quickly learn which two belong together and which two are independent. In one implementation, aggregation 425 works as follows. For each line, first check if the line starts with a time-stamp. If so, then break. Typically, lines starting with a time-stamp are the start of a new event.” And in paragraph [0057]: “If a known domain has been identified for an event, the event 315 is taken as input to a time stamp extraction step 330 where the time stamp from the raw event data is extracted and passed with the event to the indexing process 220.” – The extraction of raw data of Baum is the identifying of candidate terms.)

Regarding claim 6:
Baum and Graskill 
And Baum shows “further comprising identifying the candidate terms from a set of fields associated with the set of training events.” (Paragraph [0010]: “Searching time series data typically involves the ability to restrict search results efficiently to specified time windows and other time-based metadata such as frequency, distribution of inter-arrival time, and total number of occurrences or class of result. Keyword-based searching is generally secondary in importance but can be powerful when combined with time-based search mechanisms.” And in paragraph [0109]: “For example, the example TSSL can specify to see results for only a particular time frame and/or to see results presented by seconds, minutes, hours, days, weeks or months. In this way the search window can be limited to a timeframe and the results can be constructed for optimal viewing based on the density of the expected result set returned from a search. The search "192.168.169.100 hoursago::24 page::seconds", will return time series events including the keyword "192.168.169.100" that occurred within the last 24 hours and will summarize the display results by seconds.” – The time-based meta data and keyword-based searching of Baum is the use of a set of fields.)

Regarding claim 7:
Baum and Graskill teach the method of claim 1 as claimed and specified above.
And Baum shows “further comprising determining the temporally related terms associated with the candidate terms.” (Paragraph [0010]: “Searching time series data typically involves the ability to restrict search results efficiently to specified time windows and other time-based metadata such as frequency, distribution of inter-arrival time, and total number of occurrences or class of result. Keyword-based searching is generally secondary in importance but can be powerful when combined with time-based search mechanisms.” And in paragraph [0109]: “For example, the example TSSL can specify to see results for only a Baum is the determining the temporally related terms associated with the candidate terms.)

Regarding claim 8:
Baum and Graskill teach the method of claim 1 as claimed and specified above.
And Baum shows “further comprising determining the temporally related terms associated with the candidate term by: identifying the candidate term within the set of training events; determining the period of time relative to the candidate term; identifying terms that exist within the period of time; and designating the terms that exist within the period of time as temporally related terms.” (Paragraph [0010]: “Searching time series data typically involves the ability to restrict search results efficiently to specified time windows and other time-based metadata such as frequency, distribution of inter-arrival time, and total number of occurrences or class of result. Keyword-based searching is generally secondary in importance but can be powerful when combined with time-based search mechanisms.” And in paragraph [0109]: “For example, the example TSSL can specify to see results for only a particular time frame and/or to see results presented by seconds, minutes, hours, days, weeks or months. In this way the search window can be limited to a timeframe and the results can be constructed for optimal viewing based on the density of the expected result set returned from a search. The search "192.168.169.100 hoursago::24 page::seconds", will return time series events including the keyword "192.168.169.100" that occurred within the last 24 hours and will summarize the display results by seconds.” – The time window of results of Baum is the identifying of candidate terms within the set of events,  determining the period of time relative to the candidate term, identifying terms that exist within the period of time, and designating the terms that exist within the period of time as temporally related terms.)

Regarding claim 9:
Baum and Graskill teach the method of claim 1 as claimed and specified above.
And Baum shows “further comprising determining the temporally related terms associated with the candidate terms by: identifying instances of the candidate term within the set of training events; determining the period of time relative to each instance of the candidate terms; identifying alternative terms that exist within the period of time relative to each instance of the candidate term; designating the alternative terms as temporally related terms.” (Paragraph [0104]: “Assuming that the search parser 610 determined that an annotated syntax tree 615 should be created for the search string, the next component, the search execution engine 620 will use the annotated syntax tree 615 to issue sub-searches 625 to the time bucketed indices 565. Each sub-search 625 is targeted at an individual time bucket 565. Time buckets are queried in the order that is most advantageous to pruning given the sort order for the results. For example, if search results are sorted in reverse chronological order, then the sub-search for the most recent time bucket will be issued first. This allows the search execution engine 620 to examine the results 635 of the sub-search before proceeding with additional (expensive) sub-searches 625. For example, if a particular Baum shows related and unrelated terms outside of a period time because each time bucket is related to the associated time window and every other time bucket is unrelated temporally to other time buckets of different time windows. The time buckets of Baum show temporal related terms, the each separate time bucket shows alternative terms.)

Regarding claim 10:
Baum and Graskill teach the method of claim 1 as claimed and specified above.
And Baum shows “further comprising determining the  temporally related terms associated with the candidate term and determining the temporally unrelated terms associated with the candidate term by: identifying the candidate term within the set of training events; determining the period of time relative to the candidate term; identifying a first set of terms that exist within the period of time and a second set of terms that exist outside of the period of time; and designating the first set of terms as temporally related terms and the second set of terms as temporally unrelated terms.” (Paragraph [0104]: “Assuming that the search parser 610 determined that an annotated syntax tree 615 should be created for the search string, the next component, the search execution engine 620 will use the annotated syntax tree 615 to issue sub-searches 625 to the time bucketed indices 565. Each sub-search 625 is targeted at an individual time bucket 565. Time buckets are queried in the order that is most advantageous to pruning given the sort order for the results. For example, if search results are sorted in reverse chronological order, then the sub-search for the most recent time bucket will be issued first. This allows the search execution engine 620 to examine the results 635 of the sub-search before proceeding with additional (expensive) sub-searches Baum shows related and unrelated terms outside of a period time because each time bucket is related to the associated time window and every other time bucket is unrelated temporally to other time buckets of different time windows. The time buckets of Baum show temporal related terms, the each separate time bucket shows alternative terms. The time buckets outside of an individual time bucket are temporally unrelated terms.)

Regarding claim 11:
Baum and Graskill teach the method of claim 1 as claimed and specified above.
And Baum shows:
“further comprising determining the temporally related terms associated with the candidate term and determining the temporally unrelated terms associated with the candidate term by: identifying the candidate term within the set of training events;” (Paragraph [0104]: “Assuming that the search parser 610 determined that an annotated syntax tree 615 should be created for the search string, the next component, the search execution engine 620 will use the annotated syntax tree 615 to issue sub-searches 625 to the time bucketed indices 565. Each sub-search 625 is targeted at an individual time bucket 565. Time buckets are queried in the order that is most advantageous to pruning given the sort order for the results. For example, if search results are sorted in reverse chronological order, then the sub-search for the most recent time bucket will be issued first. This allows the search execution engine 620 to examine the results 635 of the sub-search before proceeding with additional (expensive) sub-searches 625. For example, if a Baum is the determining a set of temporally unrelated terms associated with the candidate term.)
“determining the period of time relative to the candidate term; identifying a first set of terms that exist within the period of time and a second set of terms that exist outside of the period of time; and designating the first set of terms as the temporally related terms and the second set of terms as the temporally unrelated terms, wherein the temporal map further associates the candidate terms with temporally unrelated terms that occur outside the period of time corresponding with the candidate terms.” (Paragraph [0104]: “Assuming that the search parser 610 determined that an annotated syntax tree 615 should be created for the search string, the next component, the search execution engine 620 will use the annotated syntax tree 615 to issue sub-searches 625 to the time bucketed indices 565. Each sub-search 625 is targeted at an individual time bucket 565. Time buckets are queried in the order that is most advantageous to pruning given the sort order for the results. For example, if search results are sorted in reverse chronological order, then the sub-search for the most recent time bucket will be issued first. This allows the search execution engine 620 to examine the results 635 of the sub-search before proceeding with additional (expensive) sub-searches 625. For example, if a particular sub-search returns enough results 635, then it is not necessary to proceed with additional sub-searches 625.” – The sorting and use of different time buckets of Baum shows related and unrelated terms outside of a period time because each time bucket is related to the associated time window and every other time bucket is Baum show temporal related terms, the each separate time bucket shows unrelated terms. The time buckets outside of an individual time bucket are temporally unrelated terms. The time buckets of Baum reflect periods of time including a period of time outside of the period time of interest.)

Regarding claim 12:
Baum and Graskill teach the method of claim 1 as claimed and specified above.
And Baum shows “wherein the temporally related terms are searched for within a particular set of fields associated with the set of training events.” (Paragraph [0010]: “Searching time series data typically involves the ability to restrict search results efficiently to specified time windows and other time-based metadata such as frequency, distribution of inter-arrival time, and total number of occurrences or class of result. Keyword-based searching is generally secondary in importance but can be powerful when combined with time-based search mechanisms.” And in paragraph [0109]: “For example, the example TSSL can specify to see results for only a particular time frame and/or to see results presented by seconds, minutes, hours, days, weeks or months. In this way the search window can be limited to a timeframe and the results can be constructed for optimal viewing based on the density of the expected result set returned from a search. The search "192.168.169.100 hoursago::24 page::seconds", will return time series events including the keyword "192.168.169.100" that occurred within the last 24 hours and will summarize the display results by seconds.” – The keyword and time based meta searching of Baum is the use of searched within a particular set of fields.)


Baum and Graskill teach the method of claim 1 as claimed and specified above.
And Baum shows “further comprising providing at least one of the one or more temporally related term recommendations to a client device for display to a user.” (Paragraph [0037]: “For example, a user might want to locate all the events from a particular web server and a particular application server occurring within the last hour and which contain a specific IP address. In addition, the search process 230 may choose to initiate the creation of meta events 237 at search time to handle time-based and statistical summary indices useful in searching through repetitive, temporal data. For example, meta events 237 may represent averages, means, or counts of actual events or more sophisticated pattern based behavior. In this case a user might want to search to find all the events occurring with a frequency of three per minute.” And in paragraph [0038]: “Upon completion, the search process 230 hands results from the selected indices 235 to the presentation process 240 which merges result sets, ranks results, and feeds the results 275 to an API or user interface for presentation.” – The presenting of ranked sets to the user of Baum is the displaying of recommendations to a user.)

Regarding claim 14:
Baum and Graskill teach the method of claim 1 as claimed and specified above.
And Baum shows “further comprising providing at least one of the one or more temporally related term recommendations to a client device for display to a user in a concurrent view with the search term input into the search field.” (Paragraphs [0109]-[0113]: “For example, the example TSSL can specify to see results for only a particular time frame and/or to see results presented by seconds, minutes, hours, days, weeks or months. In this way the search Baum is the concurrent display of search term and recommendations.)

Regarding claim 15:
Baum and Graskill teach the method of claim 1 as claimed and specified above.
And Baum shows “further comprising selecting a predetermined number of the one or more temporally related term recommendations to provide to a client device for display to a user.” (Paragraph [0037]: “For example, a user might want to locate all the events from a particular web server and a particular application server occurring within the last hour and which contain a specific IP address. In addition, the search process 230 may choose to initiate the creation of meta events 237 at search time to handle time-based and statistical summary indices useful in searching through repetitive, temporal data. For example, meta events 237 may represent averages, means, or counts of actual events or more In this case a user might want to search to find all the events occurring with a frequency of three per minute.” And in paragraph [0038]: “Upon completion, the search process 230 hands results from the selected indices 235 to the presentation process 240 which merges result sets, ranks results, and feeds the results 275 to an API or user interface for presentation.” – The finding of events based on time (three minutes or an hour as examples) of Baum are the temporally related terms to display to the user.)

Regarding claim 16:
Baum and Graskill teach the method of claim 1 as claimed and specified above.
And Baum shows “further comprising determining a metric for each of the one or more temporally related term recommendations, the metric indicating an extent of a relationship between the input search term and the corresponding temporally related term recommendation.” (Paragraph [0037]: “For example, a user might want to locate all the events from a particular web server and a particular application server occurring within the last hour and which contain a specific IP address. In addition, the search process 230 may choose to initiate the creation of meta events 237 at search time to handle time-based and statistical summary indices useful in searching through repetitive, temporal data. For example, meta events 237 may represent averages, means, or counts of actual events or more sophisticated pattern based behavior. In this case a user might want to search to find all the events occurring with a frequency of three per minute.” And in paragraph [0038]: “Upon completion, the search process 230 hands results from the selected indices 235 to the presentation process 240 which merges result sets, ranks results, and feeds the results 275 to an API or user interface for presentation.” – The locating of events form a particular Baum is the metric indicating an extent of relationship that is temporally related.)

Regarding claims 17, 25, and 30, taking claim 30 as exemplary.
Baum and Graskill teach the method, computer-readable storage media, and device of claims 1, 24 and 29 as claimed and specified above.
And Baum shows “determine a metric for each of the one or more temporally related term recommendations; and use the metrics to rank the one or more temporally related term recommendations.” (Paragraph [0037]: “For example, a user might want to locate all the events from a particular web server and a particular application server occurring within the last hour and which contain a specific IP address. In addition, the search process 230 may choose to initiate the creation of meta events 237 at search time to handle time-based and statistical summary indices useful in searching through repetitive, temporal data. For example, meta events 237 may represent averages, means, or counts of actual events or more sophisticated pattern based behavior. In this case a user might want to search to find all the events occurring with a frequency of three per minute.” And in paragraph [0038]: “Upon completion, the search process 230 hands results from the selected indices 235 to the presentation process 240 which merges result sets, ranks results, and feeds the results 275 to an API or user interface for presentation.” And in paragraph [0106]: “The final process in an exemplary implementation of our example TSSE is the preparation of search results for presentation 240, as shown in FIG. 7. Unlike current large-scale search engines that present non-interactive results ordered by keyword relevance ranking, this example TSSE can present results organized by time, event relationships, and keyword relevance ranking.” – The locating of events form a particular webserver in the last hour of Baum is Baum is the use of metrics to rank the one or more temporally related term recommendation.)

Regarding claims 18 and 26, taking claim 18 as exemplary:
Baum and Graskill teach the method and computer readable storage media of claims 1 and 24 as claimed and specified above.
And Baum shows “further comprising: determining a metric for each of the one or more temporally related term recommendations; using the metrics to rank the one or more temporally related term recommendations; and based on the rank, selecting a predetermined number of the one or more temporally related term recommendations to provide to a client device for presentation.” (Paragraph [0037]: “For example, a user might want to locate all the events from a particular web server and a particular application server occurring within the last hour and which contain a specific IP address. In addition, the search process 230 may choose to initiate the creation of meta events 237 at search time to handle time-based and statistical summary indices useful in searching through repetitive, temporal data. For example, meta events 237 may represent averages, means, or counts of actual events or more sophisticated pattern based behavior. In this case a user might want to search to find all the events occurring with a frequency of three per minute.” And in paragraph [0038]: “Upon completion, the search process 230 hands results from the selected indices 235 to the presentation process 240 which merges result sets, ranks results, and feeds the results 275 to an API or user interface for presentation.” – The limiting of results to a frequency of three per minute and raking results for a search time of Baum is the limiting to a predetermined number and ranking for presentation.)

Regarding claims 19 and 27, taking claim 19 as exemplary:
Baum and Graskill teach the method and computer readable storage media of claims 1 and 24 as claimed and specified above.
And Baum shows “further comprising determining a metric for each of the one or more temporally related term recommendations, the metric comprising one of a precision metric, a recall metric, or a distance metric.” (Paragraph [0016]: “Search expression and results presentation are based on key concepts important to searching time series data including but not limited to time windows, frequency, distribution, patterns of occurrences, and related time series data points from multiple, disparate sources.” And in paragraph [0046]: “In one embodiment, clustering is used to classify 415 collected MD 205 into domains according to their source signatures 412. As collections of MD 205 are encountered, each collection's signature is matched to the set of known source signatures 412 by performing a nearest-neighbor search. If the distance of the closest matching signature 412 is within a threshold, the closest matching signature 420's domain is assumed to be the domain of the source.” – The nearest neighbor and distance search of Baum is the metric of distance. Note that not all claim elements (i.e. precision metric or recall metric) needs to be described for teaching by the reference to be satisfied.)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baum in view of Graskill as applied to claim 1 above, and further in view of King et al., (US 2016/0224662 A1, hereinafter King).
Regarding claim 5:
Baum and Graskill 
But Baum and Graskill do not appear to explicitly recite “further comprising identifying the candidate terms from the set of training events by removing punctuation and numerals associated from text to identify the candidate terms.”
However, King shows “further comprising identifying the candidate terms from the set of training events by removing punctuation and numerals associated from text to identify the candidate terms.” (Paragraph [0036]: “Thus embodiments of the present invention define the reference set R, the associated keywords and Boolean operators KR, and the search set S. The search set may be defined as a preexisting set (e.g., all web sites, or all press releases) or by subsetting via a set of keywords that culls documents from a larger set. For example, users may optionally preprocess textual documents in a larger set to produce the search set by, e.g., changing all letters to lowercase, removing punctuation, removing numbers or special characters, removing stop words, stemming words, or removing short words that consist of fewer than three letters.” And in paragraph [0037]: “After defining the training set, one or more document classifiers are typically fitted to the training data to try to predict membership in S or R, using as predictors any element of the text of the documents (other than their deterministic definitions, KR and KS). Any set of statistical, machine learning, or data analytic classifiers may be used, but preferred embodiments utilize as large a set as is convenient and computationally feasible.” – The removing of punctuation and numbers of King is the removing punctuation and numerals associated from text to identify the candidate terms.)
Baum, Graskill, and King are analogous in the arts because Baum, Graskill, and King all describe text terms for searching.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Baum, Graskill, and King before him or her, to Baum and Graskill to include the teachings of King in order to preprocess the terms of Baum and Graskill to remove content to only include search content in order to increase efficiency (see King paragraph [0036]).

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baum in view of Graskill as applied to claim 1 above, and further in view of Leung et al., (US 2008/0294982 A1, hereinafter Leung).
Regarding claim 21:
Baum and Graskill teach the method of claim 1 as claimed and specified above.
Baum shows “command input into the search field” as claimed and specified in claim 1 above in paragraphs [0010] and [0109] by searching time series data.
But Baum and Graskill do not appear to explicitly recite “further comprising: receiving a command input into the … field; and using a prediction model to predict a set of one or more subsequent input commands based on the command input...”
However, Leung teaches “further comprising: receiving a command input into the … field; and using a prediction model to predict a set of one or more subsequent input commands based on the command input...” (Paragraph [0012]: “In embodiments consistent with the subject matter of this disclosure, a processing device may be provided. The processing device may receive language input from a user. The language input may be text, digital ink, speech, or other language input. In one embodiment, non-textual language input, such as, for example, digital ink, speech, or other non-textual language input, may be recognized to produce one or more textual characters. The processing device may generate a list of one or more prefixes based on the input text or the produced one or more textual characters. For digital ink input, alternate recognitions may be included in the list of one or more prefixes. best text auto-completion predictions may result in a currently entered word being replaced with the selected one of the presented predetermined number of best text auto-completion predictions.” – The auto completion prediction of Leung is the predicting of input commands into a field.)
Baum, Graskill, and Leung are analogous in the arts because Baum, Graskill, and Leung all describe searching for text terms.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Baum, Graskill and Leung before him or her, to modify the teachings of Baum and Graskill to include the teachings of Leung in order to predict text for input of Baum and Graskill and thereby increase efficiency of Baum and Graskill

Regarding claim 22:
Baum and Graskill teach the method of claim 1 as claimed and specified above.
Baum shows “commands to be entered into the search.” as claimed and specified in claim 1 above in paragraphs [0010] and [0109] by searching time series data.
But Baum and Graskill do not appear to explicitly recite “further comprising: receiving a command input into the … field; using a prediction model to predict a set of one or more 
However, Leung teaches “further comprising: receiving a command input into the search field; using a prediction model to predict a set of one or more subsequent input commands based on the command input into the … field; and providing the predicted set of one or more subsequent input commands as recommendations for commands...” (Paragraph [0012]: “In embodiments consistent with the subject matter of this disclosure, a processing device may be provided. The processing device may receive language input from a user. The language input may be text, digital ink, speech, or other language input. In one embodiment, non-textual language input, such as, for example, digital ink, speech, or other non-textual language input, may be recognized to produce one or more textual characters. The processing device may generate a list of one or more prefixes based on the input text or the produced one or more textual characters. For digital ink input, alternate recognitions may be included in the list of one or more prefixes. The processing device may generate multiple text auto-completion predictions from multiple prediction data sources based on the generated list of one or more prefixes. The processing device may sort the multiple text auto-completion predictions based on features associated with each of the auto-completion predictions. The processing device may present a predetermined number of best text auto-completion predictions as possible text auto-completion predictions. Selection of one of the presented predetermined number of best text auto-completion predictions may result in a currently entered word being replaced with the selected one of the presented predetermined number of best text auto-completion predictions.” – The predicted text of Leung 
Baum, Graskill, and Leung are analogous in the arts because Baum, Graskill, and Leung all describe searching for text terms.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Baum, Graskill, and Leung before him or her, to modify the teachings of Baum and Graskill to include the teachings of Leung in order to predict text for input of Baum and Graskill and thereby increase efficiency of Baum and Graskill.

Regarding claim 23:
Baum and Graskill the method of claim 1 as claimed and specified above.
Baum shows “into the search field” as claimed and specified in claim 1 above in paragraphs [0010] and [0109] by searching time series data.
But Baum and Graskill do not appear to explicitly recite “further comprising: receiving a command input into the … field; using a prediction model to predict a set of one or more subsequent input commands based on the command input into the search field; and providing the predicted set of one or more subsequent input commands as recommendations for commands...”
However, Leung teaches “further comprising: receiving a command input into the … field; using a prediction model to predict a set of one or more subsequent input commands based on the command input into the search field; and providing the predicted set of one or more subsequent input commands as recommendations for commands...” (Paragraph [0012]: “In embodiments consistent with the subject matter of this disclosure, a processing device may be provided. The processing device may receive language input from a user. The language input may be text, digital ink, speech, or other language input. In one embodiment, non-Selection of one of the presented predetermined number of best text auto-completion predictions may result in a currently entered word being replaced with the selected one of the presented predetermined number of best text auto-completion predictions.” – The predicted text of Leung is the predicted input and recommendation.)
Baum, Graskill, and Leung are analogous in the arts because Baum, Graskill, and Leung all describe searching for text terms.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Baum, Graskill, and Leung before him or her, to modify the teachings of Baum and Graskill to include the teachings of Leung in order to predict text for input of Baum and Graskill and thereby increase efficiency of Baum and Graskill.

Would Be Allowable Subject Matter
Claims 20 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124